Citation Nr: 0613414	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-28 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for osteoporosis.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for esophagitis.

6.  Entitlement to service connection for gastrointestinal 
reflux disease (GERD).

7.  Entitlement to service connection for hiatal hernia.

8.  Entitlement to service connection for parenchymal liver 
disease.

9.  Entitlement to service connection for chronic obstructive 
pulmonary disease and bronchial asthma with obstruction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
May 1968 to April 1970.  Between April 1970 and May 1976, he 
served in an unverified duty status with an unidentified 
reserve component at unverified dates.  He also served with 
the Puerto Rico Army National Guard in active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
status at various times from May 1976 to May 1996.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the veteran's claims seeking 
entitlement to service connection for esophagitis, hiatal 
hernia, gastroesophageal reflux disease (GERD), osteoporosis, 
arthritis, liver condition, chronic obstructive pulmonary 
disease (COPD), bronchial asthma with obstruction.  The RO 
rating decision also determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for depressive disorder, 
not otherwise specified (NOS).  

The veteran requested a hearing, but later withdrew that 
request.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issues of entitlement to service connection for an 
acquired psychiatric disorder, osteoporosis, arthritis, 
esophagitis, GERD, hiatal hernia, liver disease, COPD and 
bronchial asthma are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in August 1970, the RO denied 
service connection for a nervous condition. 

2.  The veteran was notified of the decision and of his 
appellate rights later in August 1970.  He did not appeal and 
the August 1970 RO decision became final.

3.  Evidence received at the RO since the August 1970 
decision is so significant that it must be considered to 
fairly decide the merits of the claim of entitlement to 
service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The August 1970 RO rating decision, which denied service 
connection for a nervous condition, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder and that claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to assist in gathering evidence and to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits are set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 
2005) and at  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that VA's duties to assist and to 
notify do not apply where further assistance would not aid in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision 
regarding the issue addressed in this decision, further 
assistance is unnecessary.  

New and Material Evidence for an Acquired Psychiatric 
Disability

Entitlement to service connection for a nervous condition was 
denied in an August 1970 RO rating decision.  Before VA may 
consider that claim again, the veteran must submit new and 
material evidence to support the claim.  38 U.S.C.A. §§ 5108, 
7105(b), (c); 38 C.F.R. §§ 3.156(a).  VA regulations that 
define "new and material" evidence were revised effective 
August 29, 2001.  In this case, the veteran's new claim was 
received prior to that date (see March 1998 application for 
compensation or pension), therefore, the former, more liberal 
version, applies. 

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The relevant evidence considered in the August 1970 RO rating 
decision consists of service medical records (SMRs), a VA 
examination report, and the veteran's claim.  Although the 
SMRs reflect no psychiatric complaint, within about two 
months of separation the veteran had reported a nervous 
condition to VA (see June 30, 1970, VA Form 21-2507, 
requesting a psychiatric examination for a claimed nervous 
condition).  On a VA Form 21-2545, Report of Medical 
Examination, dated August 4, 1970, a physician wrote 
"normal" in block 43, Nervous System, but then wrote 
"Seems somewhat dull minded; Psych evaluation requested" 
directly beneath that entry.  In block 49, Special 
Examinations Recommended, the physician wrote "pending Psych 
Service Evaluation."  An August 13, 1970, note in the claims 
file requests that the examination be canceled.  

In a rating decision issued August 20, 1970, the RO 
determined that a nervous condition was not shown by the 
evidence of record.  The RO notified the veteran of that 
decision, but he did not appeal.  

VA must review the evidence submitted since August 20, 1970, 
to determine whether any of it is sufficiently new and 
material to warrant reopening the claim.  

The new evidence includes a March 1999 VA mental disorders 
compensation and pension examination report in which the 
examining psychiatrist noted that in 1993 the veteran had 
reportedly developed an acute pulmonary event after breathing 
paint fumes while working on military vehicles.  The 
psychiatrist also noted that a diagnosis of depressive 
disorder, NOS, was given during an April 1998 VA examination, 
but that there was no history of psychiatric problems prior 
to 1997.  The psychiatrist offered an Axis I diagnosis of 
depressive disorder, NOS, and noted that the underlying 
stressor was other medical conditions, most likely asthma.  

An Axis I diagnosis is a necessary element of any claim of 
entitlement to service connection for an acquired psychiatric 
condition.  Therefore, the diagnosis of depressive disorder, 
NOS offered in April 1998 is material evidence.  Because, 
this evidence had not been before the RO in August 1970, it 
is new evidence.  Moreover, although the etiology is not 
clearly stated, the VA psychiatrist suggested that the 
veteran's depressive disorder might have been caused or at 
least aggravated by asthma or other medical conditions.  This 
is also new and material evidence.  This evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.  

Sufficiently new and material evidence having been received, 
the claim of entitlement to service connection for an 
acquired psychiatric disorder is reopened.  



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To this extent, the claim is granted.


REMAND

The terms "active military, naval, or air service" include 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from myocardial infarction or cerebrovascular 
accident which occurred during such training.  38 C.F.R. 
§ 3.6(a) (2005).  This is relevant because the veteran has 
alleged that several diseases arose during ACDUTRA. 

The veteran served with the Puerto Rico Army National Guard 
(PRARNG) from May 1976 to May 1996, according to a National 
Guard Bureau Form 22.  The veteran claimed that he incurred a 
severe respiratory disability from ingesting paint fumes 
during this duty.  The claims file currently contains no SMRs 
or other military records from this period of service.  VA 
has a duty to obtain all available SMRs prior to adjudicating 
a claim.  

The claims file reflects that the RO attempted to obtain the 
veteran's SMRs pertaining to his National Guard service, but 
the National Personnel Records Center (NPRC) informed the RO 
that such records were maintained at the Puerto Rico Adjutant 
General's Office.  The claims file also reflects that in July 
2002, the RO requested any SMRs directly from the veteran's 
Army National Guard unit, but the request letter was returned 
undelivered.  A second mailing might have reached its 
destination, but no response was received from the military 
unit.  

There is no indication that the RO has attempted to obtain 
the veteran's SMRs or official personnel file (OPF) from the 
Adjutant General for Puerto Rico, located at Fort Buchanan, 
San Juan, Puerto Rico.  If the Adjutant General no longer has 
these records, the records might have finally migrated to 
NPRC.  In that case, another attempt should be made to obtain 
those records from NPRC.  If actual dates of National Guard 
duty cannot be verified through these records, the AMC should 
attempt to obtain the veteran's military pay records for May 
1976 through May 1996 through Defense Accounting and Finance 
Service (DFAS), Fort Benjamin Harrison, Indiana 46249-0001.  
If no pay record is found, that fact should be clearly noted 
in the claims file.

Because the veteran indicated that he receives Social 
Security Administration (SSA) disability benefits, the AMC 
should attempt to obtain those records.

Accordingly, this case is remanded to the AMC for the 
following action:

1.  VA must review the claims file and 
ensure for each issues on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (U. 
S. Vet. App. Mar. 3, 2006), and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation of 
compliance with VA's duty to notify and 
assist as set forth above.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC must attempt to locate 
any SMRs, military personnel records that 
reflect duty dates and duty status, and 
any military pay records not already in 
the claim file.  If no record is 
available, that fact should be clearly 
noted.  

3.  The AMC should attempt to obtain the 
veteran's SSA records.  All records 
received should be added to the claims 
folder.  If no SSA records are available, 
that fact should be clearly noted.  

4.  Based on receipt of any additional 
SMRs, personnel records, or pay records, 
the AMC must readjudicate the service 
connection claims, including entitlement 
to service connection for depressive 
disorder, NOS, claimed secondary to 
respiratory problems.  The AMC might also 
need to undertake further development to 
determine whether a claimed disability 
such as chronic obstructive pulmonary 
disease and asthma with obstruction can 
be attributed to a period of ACDUTRA, 
especially if the evidence obtained 
indicates that one or more of the claimed 
diseases arose between May 1976 and May 
1996. 

5.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


